United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 20-1021
Issued: July 30, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 1, 2020 appellant filed a timely appeal from a March 19, 2020 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish disability from work
commencing October 13, 2018 causally related to her accepted July 18, 2018 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the March 19, 2020 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On August 3, 2018 appellant, then a 27-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that on July 18, 2018 she strained her back when loading
packages on a mail truck while in the performance of duty. OWCP accepted the claim for sprains
of the ligaments of the thoracic and lumbar areas of the spine. Appellant stopped work on
August 4, 2018.
In an initial evaluation dated September 1, 2018, Dr. Rory L. Allen, an osteopath, obtained
a history of the July 18, 2018 employment injury and diagnosed thoracic and lumbar
sprains/strains. He found that appellant could perform limited-duty work.
In a September 13, 2018 progress report, Dr. Allen again discussed appellant’s history of
feeling a pop in her middle and lower back after lifting packages on July 18, 2018. He diagnosed
thoracic and lumbar strain/sprain. Dr. Allen opined that appellant was temporarily totally disabled
due to severe pain, muscles spasms, and reduced motion. He attributed the diagnosed conditions
to her July 18, 2018 employment injury. Dr. Allen continued to submit progress reports and duty
status reports (Form CA-17) finding that appellant was disabled from employment.
A magnetic resonance imaging (MRI) scan of appellant’s lumbar and thoracic spine
obtained on October 25, 2018 yielded normal findings.
On December 13, 2018 appellant filed claims for wage-loss compensation (Form CA-7)
for disability from work for the period September 1 to November 23, 2018. The employing
establishment advised that it had paid continuation of pay until September 17, 2018.
In a development letter dated December 21, 2018, OWCP indicated that the evidence
showed that appellant had stopped work on October 13, 2018. It requested that she submit medical
evidence supporting that she was unable to work beginning that date causally related to her
accepted employment injury.
On January 15, 2019 Dr. Allen advised that appellant was off work due to employmentrelated residuals of her injury. He related that she had “severe myospasms of the thoracic and
lumbar paraspinal regions which are aggravated by motions such as reaching, stooping, crouching,
pushing, pulling, lifting, and carrying.” Dr. Allen noted that these activities were required as part
of appellant’s work duties.3
In a report dated January 25, 2019, Dr. Francisco J. Batlle, a neurosurgeon, provided a
history of appellant’s July 18, 2018 employment injury and diagnosed lumbago. He recommended
against surgical intervention.
In a February 25, 2019 development letter, OWCP noted that appellant had stopped work
on August 6, 2018 and had not returned. It advised that it was providing Dr. Allen’s January 15,
2019 report to a district medical adviser (DMA) for review.

3

Dr. Allen continued to submit progress reports and CA-17 forms finding appellant disabled from employment.

2

Appellant received pain management treatment from Dr. R. Jamie Spicer, a Board-certified
physiatrist, beginning February 21, 2019.
On March 4, 2019 Dr. Kenechukwu Ugokwe, a Board-certified neurosurgeon serving as a
DMA, reviewed the evidence of record and opined that OWCP should expand acceptance of
appellant’s claim to include lumbago as causally related to the accepted July 18, 2018 employment
injury. However, he noted that Dr. Allen had failed to provide objective evidence supporting that
she was totally disabled beginning August 6, 2018.
On March 8, 2019 OWCP requested that Dr. Allen review and detail any points of
disagreement with Dr. Ugokwe’s March 4, 2019 report.
Dr. Allen, in a March 27, 2019 progress report, released appellant to return to limited-duty
work. He continued to submit progress reports describing his treatment of appellant.
In a report dated April 3, 2019, Dr. Allen asserted that Dr. Ugokwe had disregarded the
objective findings upon which he had based his disability determination, including loss of motion
and a positive straight leg raise.
OWCP determined that a conflict existed between Dr. Allen and Dr. Ugokwe regarding
appellant’s work capacity. On May 7, 2019 it referred her to Dr. Donald R. Smith, a Boardcertified neurosurgeon, for an impartial medical examination.
In a report dated June 11, 2019, Dr. Smith discussed appellant’s work duties and history of
injury. He indicated that she had undergone physical therapy, chiropractic treatment, and facet
injections at T5 to T8. Dr. Smith noted that appellant had not worked from the time of her injury
in July 2018 until April 2019, when she resumed limited-duty work. On examination he found
normal straight leg raise and reflexes with no overt spasm and some limitation in motion with pain
in the mid-thoracic area. Dr. Smith diagnosed probable thoracic muscle strain with some
continued spams and limitation. He advised that there were essentially normal findings with no
radiographic abnormalities and a normal physical and neurological examination. Dr. Smith found
that appellant could continue with her limited-duty employment. He recommended continued
therapy and exercises.
On June 21, 2019 OWCP requested that Dr. Smith clarify his opinion regarding appellant’s
work capacity and whether she had sustained lumbago as a consequential injury.
In an addendum dated July 30, 2019, Dr. Smith opined that the diagnosis of lumbago was
interchangeable with that diagnosis of lumbosacral strain or sprain. He found that appellant had
sustained a soft tissue injury without a structural abnormality. Dr. Smith related that she was not
totally disabled at the time of his June 11, 2019 evaluation. He indicated that soft tissue injuries
usually resolved within three or four months. Dr. Smith asserted that as he had not examined
appellant previously he could not independently determine when she could have resumed work,
but that he believed that she could have performed light or medium work three or four months
after the injury. He found that, at the time of his examination, appellant should have been able to
work full duty, noting that she did have reduced muscle tone. Dr. Smith related, “Certainly, she
is capable of returning to light or medium work activities at this time, but may require some gradual
progression from this point to achieve a full ability to perform her regular work….”
3

By decision dated August 13, 2019, OWCP found that appellant had not established that
she was disabled from work commencing October 13, 2018 causally related to her accepted
July 18, 2018 employment injury.
On October 21, 2019 Dr. Allen described appellant’s employment injury and noted that
she had initially attempted to work limited duty.4 Appellant’s attempt was not successful and she
was found unable to work from August 29, 2018 through January 3, 2019 based on objective
functional testing. Dr. Allen reviewed Dr. Smith’s report and noted that it was easier to review a
case retrospectively rather than while objective studies and evaluations were pending. He
diagnosed sprains of the ligaments of the lumbar and thoracic spine and indicated that appellant
was currently performing modified employment. Dr. Allen related, “Due to the nature of the injury
and clinical presentation, [appellant] was off of work for precautionary reasons pending additional
diagnostic imaging and specialist involvement pending with objective functional capacity
evaluations performed demonstrating an inability to safely return to work.”
On October 25, 2019 appellant requested reconsideration. She submitted CA-17 forms and
a functional capacity evaluation dated July 17, 2019.
By decision dated March 19, 2020, OWCP denied modification of its August 13, 2019
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.6 For each period of
disability claimed, the employee has the burden of proof to establish that he or she was disabled
from work as a result of the accepted employment injury. 7 Whether a particular injury causes an
employee to become disabled for work, and the duration of that disability, are medical issues that
must be proved by a preponderance of probative and reliable medical opinion evidence.8
Under FECA the term disability means incapacity, because of an employment injury, to
earn the wages that the employee was receiving at the time of injury. 9 Disability is, thus, not
synonymous with physical impairment which may or may not result in an incapacity to earn

4

Dr. Allen submitted progress reports and CA-17 forms from September 2019 to March 2020. Dr. Spicer also
continued to provide reports describing his pain management of appellant during this period.
5

Supra note 2.

6
See D.S., Docket No. 20-0638 (issued November 17, 2020); F.H., Docket No. 18-0160 (issued August 23, 2019);
Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).
7

See C.B., Docket No. 20-0629 (issued May 26, 2021); M.C., Docket No. 18-0919 (issued October 18, 2018).

8

See K.C., Docket No. 17-1612 (issued October 16, 2018).

9

20 C.F.R. § 10.5(f); S.T., Docket No. 18-0412 (issued October 22, 2018).

4

wages.10 An employee who has a physical impairment causally related to his or her federal
employment, but who nonetheless has the capacity to earn the wages that he or she was receiving
at the time of injury, has no disability as that term is used in FECA.11
Section 8123(a) of FECA which provides that, if there is disagreement between the
physician making the examination for the United States and the physician of the employee, OWCP
shall appoint a third physician (known as a referee physician or impartial medical specialist) who
shall make an examination.12 Where a case is referred to an impartial medical examiner (IME) for
the purpose of resolving a conflict, the opinion of such specialist, if sufficiently well rationalized
and based on a proper factual and medical background must be given special weight.13
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP properly determined that a conflict arose between Dr. Allen and Dr. Ugokwe
regarding appellant’s disability from employment. In order to resolve the conflict, OWCP properly
referred her, pursuant to 5 U.S.C. § 8123(a), to Dr. Smith for an impartial medical examination.
When a case is referred to an IME for the purpose of resolving the conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.14
In a report dated June 11, 2019, Dr. Smith discussed appellant’s history of injury and
provided findings on examination. He noted that she had not worked from July 2018 until
April 2019 and was currently performing modified employment. Dr. Smith diagnosed probable
thoracic muscle strain with continued spasms and limitation. He found that appellant could
continue in her limited-duty employment. In a July 30, 2019 addendum, Dr. Smith opined that the
diagnosis of lumbago was the same as a sprain or strain of the lumbar spine. He advised that
appellant was not totally disabled at the time of his July 11, 2019 evaluation. Dr. Smith asserted
that soft tissue injuries usually resolved within three or four months and that she should have been
able to perform light or medium work at that time. He opined that appellant could return to light
or medium employment, but might need to gradually progress up to her usual work duties.
Dr. Smith’s finding that appellant could return to work as soft tissue injuries usually resolved
within three or four months is speculative in nature. The Board has held that medical opinions that
are speculative or equivocal in character are of diminished probative value.15 As such, the Board

10

See L.W., Docket No. 17-1685 (issued October 9, 2018).

11

See M.W., Docket No. 20-0722 (issued April 26, 2021); D.G., Docket No. 18-0597 (issued October 3, 2018).

12

5 U.S.C. § 8123(a); L.S., Docket No. 19-1730 (issued August 26, 2020); M.S., 58 ECAB 328 (2007).

13

20 C.F.R. § 10.321; T.D., Docket No. 17-1011 (issued January 17, 2018).

14

Id.

15

J.K., Docket No. 20-1313 (issued May 17, 2021); D.B., Docket No. 18-1359 (issued May 14, 2019).

5

finds that Dr. Smith did not provide adequate medical rationale to support his conclusion;
therefore, his opinion is insufficient to resolve the conflict in medical evidence.16
Once OWCP undertakes development of the medical evidence, it must produce medical
evidence that will resolve the relevant issues in the case. 17 When it obtains an opinion from an
IME for the purpose of resolving a conflict in the medical evidence and the IME’s opinion requires
clarification or elaboration, OWCP must secure a supplemental report from the specialist to correct
the defect in the original report.18 If the IME fails to respond or does not provide an adequate
response, OWCP should refer appellant to a new IME for examination.19 As OWCP has already
sought clarification from Dr. Smith, on remand it shall refer appellant, together with a SOAF and
a list of specific questions, to another IME in the appropriate field of medicine to resolve the
issue.20 OWCP should also verify the dates for which appellant has claimed wage-loss
compensation.21 Following this and any other further development as deemed necessary, OWCP
shall issue a de novo decision on appellant’s disability claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

16

J.K., id.

17

T.K., Docket No. 20-0150 (issued July 9, 2020); T.C., Docket No. 17-1906 (issued January 10, 2018).

18

B.J., Docket No. 18-1186 (issued July 9, 2019).

19

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.11(e) (September 2010).
20

R.W., Docket No. 18-1457 (issued February 1, 2019).

21

OWCP determined that appellant had stopped work on October 13, 2018 and adjudicated her claim for wageloss compensation after that date.
She filed claims for wage-loss compensation, however, beginning
September 1, 2018.
The employing establishment indicated that appellant had received COP until
September 17, 2018.

6

ORDER
IT IS HEREBY ORDERED THAT the March 19, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: July 30, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

